691226DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 10-15, 18 and 19 in the reply filed on 6/11/21 is acknowledged.
	Request for rejoinder will be considered at the appropriate time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the fine layer “surface density” as 0.03-0.07 g/cc. The term surface density is unclear and applicant provides no definition or how it is determined. Density is a function of volume, whereas a surface is two dimensional. Also, density will depend on the metal used in addition to the void fraction, which is not recited in the claims. Therefore, this term is indeterminable and indefinite.


Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-15, 18-22, 24 and 25 are rejected under 35 U.S.C. 102(a1) as anticipated by Alvin et al (US 2002/0141920), or, in the alternative, under 35 U.S.C. 103 as obvious over Alvin in combination with Steele et al (US 9,149,750).
Alvin teaches a filter with multiple layers as claimed. See for example, fig. 2. Sinter-bonded – [0030].
Fine particles 112 A are of diameter 25-100 nm (overlaps the claimed range). Coarse particles 112B are of 50 microns or less; the intermediate particles in filter 112 having a diameter in between, which would implicitly fall in, or overlap, the range claimed. This filter (or the intermediate product) forms the support material for the gas separation membrane of Alvin, which is a coating of thin, dense, Pd layer. Material can be nickel or stainless steel ([0048], [0010]). Details in [0041-0046]. This filter would be liquid permeable. 

    PNG
    media_image1.png
    501
    371
    media_image1.png
    Greyscale

Regarding the particles not being fibers: Alvin teaches powders and fibers as alternatives or in combination for the layers, and other shapes: see [0015], [0029], [0033] and the claims. Further, Alvin teaches that fibers (higher aspect ratios as compared to powder particles) advantageously provide good mechanical strength and lower density (meaning, more porosity.) Thus, fibers are implied as preferred over powder particles. Nonetheless, the teaching of Alvin is clear – it has powder or fibers as alternates. See MPEP 2123: Patents are relevant as prior arts for all they contain.
 Regarding the interpenetration, Alvin also teaches sinter-bonding of the layers like that of the applicants, and therefore, some degree of interpenetration between the payers is expected – inherent in the sintering process, because smaller particles tend to migrate into the spaces between the larger particles when compressed. See MPEP 2112. Thus claims 10, 13, 14 are at the least obvious, if not anticipated, under the principles of inherency.
Alvin is silent on the sintering temperatures, but this limitation is only a part of the process of making, and is not a patentable limitation in a product claim. See MPEP 2113.
Regarding the thickness, Alvin teaches overall thickness in the range 100 microns – 5 mm, and narrower ranges. Having the filter in a housing (make into a usable form) and how to attach it in the housing are well-known and would have been obvious to one of ordinary skill. 
Bubble point and air permeability would have been inherent properties of the support filter, and thus would have been obvious if not anticipated. Particularly, these properties are determined by the lowest pore-size or the most resistant layer, the layer with the nanometer sized particles.
Further evidence for the air permeability, bubble point, material of construction, etc., of sintered metal filters is found in Steele, which teaches nickel or stainless-steel fine layer over coarse filter substrate of stainless steel: working example. It has the air (nitrogen) permeability and bubble point in the range claimed. Thus, Steele provides evidence that the air permeability and bubble point are inherent for this filter.
Claim 25: surface density – since the construction of the membrane is same or similar, this factor also would have been inherent. Nonetheless, Alvin defines a graded porosity [0015] through-out the reference and claims. Teachings of Alvin makes it clear that the surface density can be optimized in terms of thickness and porosity to obtain high flux and high separation factor (see [0030-0034] and [0038].) 
Alternate, Steel in view of Alvin: While particle size of the substrate is not explicitly mentioned in Steele, nonetheless, it is the support layer for the express purpose of mechanical strength (col. 5 lines 7-17), and the actual filter characteristics are obtained by the fine layer. This has particle size 100 nm in example 1. Thickness of the fine layer is 20-250 microns (col. 4 lines 32-35). While Steele does not teach the intermediate and coarse layers as claimed, the requirement is obviously for mechanical support, and it would have been obvious to one of ordinary skill to use the teaching of Alvin in the teaching of Steele to have such layers as mechanical support for the finer lower strength layer [0032]. See also [0007] for graded support.

Claim 24 is rejected under 35 USC 103 as unpatentable over Alvin in view of Matviychuk et al (US 2014/0209533)  
First particle size in the range 100-200 microns: Alvin teaches the particle size in this layer as 50 microns or less. Nonetheless, this is a substrate or support layer, and the particle size is considered not that critical. Support layers having larger particle sizes are known in the art, and are selected for the purpose of strength, required pore size, and relative ease in making. For example, Matviychuk (same type of membrane as that of the applicant’s) teaches in [0054], particle sizes for the substrate as 45-160 or 70-250 microns. Therefore, it would have been obvious to one of ordinary skill in the art to have the teaching of Matviychuk in the teaching of Alvin.

Arguments are not persuasive: they are addressed in the rejection. 
“Particles … capable of being sintered” is not a structural limitations, but only shows capability. The metal particles in Alvin are so capable. In addition, the metals described in Alvin include stainless steel and nickel. Alvin also makes the membrane by sinter-bonding. Thus these arguments are not persuasive. It is also well-settled case law that process limitations in a product claim are not patentable - See MPEP 2113 for product by process claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777